TORBERT, Chief Justice
(concurring specially).
I concur with the majority opinion because, as I interpret it, the common law right to maintain an action of debt on a judgment is preserved; what is prohibited is duplicative actions of debt on the judgment. The first Alabama action on the Louisiana judgment was an action of debt on that judgment. The Alabama court entered a default judgment in that first action. The second Alabama action of debt on the Louisiana judgment is barred by the doctrine of res judicata because of the judgment entered in the first Alabama action.
SHORES, J., concurs.